Citation Nr: 0728236	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  03-28 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right leg scar. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1977.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 rating decision of 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA), in Waco, Texas, which denied service connection 
for a right leg scar.

The veteran testified at a hearing held before the 
undersigned Veterans Law Judge in June 2006.  A transcript of 
that hearing has been associated with the claims file.  
Thereafter, the Board remanded the case in November 2006 to 
afford the veteran a VA examination to determine whether his 
right leg scar was incurred in service.  That development has 
been accomplished, and the case is once again before the 
Board for review. 

The veteran's appeal originally included the issues of 
service connection for bilateral hearing loss and tinnitus.  
These issues were resolved in the veteran's favor in a rating 
decision dated in March 2004.  At that time, the veteran and 
his representative were notified that the decision 
constituted a grant of benefits on appeal.  Although the 
veteran filed a notice of disagreement in April 2004 claiming 
that he was entitled to an earlier effective date for these 
service-connected conditions, as well as a compensable 
disability rating for bilateral hearing loss, these issues 
have not yet been stated in a timely-filed substantive appeal 
(VA Form 9).  Therefore, the only issue on appeal at this 
time is entitlement to service connection for a right leg 
scar.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.203 
(2007).


FINDING OF FACT

Medical evidence relates the veteran's right leg scar to his 
period of military service.  

CONCLUSION OF LAW

A right leg scar was incurred in service.  38 U.S.C.A §§ 
1110, 1131, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 
3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

In this case, the veteran claims that he incurred a scar on 
his right leg after his leg was caught between the wheel and 
the frame of an aircraft tractor while on active duty.  
Unfortunately, the veteran's service medical records were 
lost with his original claims file, and VA has been unable to 
locate them after diligent efforts.  In such cases, where 
service medical records are unavailable through no fault of 
the veteran, VA has a heightened obligation to explain its 
findings and conclusions and to carefully consider the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991

Nevertheless, a medical opinion indicates that the veteran 
may have incurred a scar on his right leg due to an inservice 
injury.  In this regard, the veteran was afforded a VA 
examination in February 2007 to determine the etiology of his 
right leg scar.  A report from that examination notes that 
the examiner had reviewed the claims file.  During the 
interview, the veteran explained that he was injured after a 
vehicle backed into him, cutting his boot and right shin.  He 
reported pain with pressure on the scar since that injury.  A 
physical examination revealed a small scar, measuring 1 cm by 
3 mm, and no sensation in the area around the scar  The 
examiner then opined: "[i]t seems as likely as not that the 
current scar could have been incurred during his military 
service between 1974-1977 and is service connected." 

Based on the foregoing, the Board finds that service 
connection for a right leg scar is warranted.  The Board 
recognizes that a right leg scar was not documented until the 
February 2007 VA examination report.  Nevertheless, the Board 
is sensitive to the fact that his service medical records 
were lost while in the government's possession, thereby 
triggering a heightened obligation to carefully consider the 
benefit-of-the-doubt rule.  O'Hare, 1 Vet. App. at 367.  

Further, as the U.S. Court of Appeals for Veterans Claims 
(Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

Under the benefit-of-the-doubt rule, the Board finds that the 
VA examiner's opinion is sufficient to grant the claim.  The 
Board acknowledges that the examiner's opinion appears to be 
based, at least in part, on speculation and derived largely 
from the veteran's self-reported history, thereby diminishing 
its probative value.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (holding that service connection may not be based on 
resort to speculation or remote possibility); Leshore v. 
Brown, 8 Vet. App. 406, 409 (1995) (holding that information 
recorded by a medical examiner, unenhanced by any additional 
comment by that examiner, does not constitute competent 
medical evidence).  

However, since the examiner's opinion is based on a review of 
the claims file and has not been contradicted by any other 
medical evidence, the Board finds that the evidence is in 
relative equipoise with regard to whether the veteran's right 
leg scar was incurred in service.  See Ashley v. Brown, 6 
Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  Accordingly, service connection for a right 
leg scar is warranted.  

In light of the favorable outcome, there is no need to 
discuss whether VA has satisfied its duties pursuant to the 
Veterans Claims Assistance Act of 2000.  38 U.S.C.A. § 5100 
et seq.  In other words, the Board finds that no further 
notification or assistance would be helpful, and deciding the 
appeal at this time is not prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

ORDER

Service connection for a right leg scar is granted. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


